Citation Nr: 1818911	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-55 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1969, including service in Vietnam.  His awards and decorations include the Combat Infantry Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The Veteran requested a Travel Board hearing, but withdrew his hearing request in September 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record indicates that malaria was not incurred in or otherwise related to the Veteran's period of active service.  


CONCLUSION OF LAW

The criteria for service connection for malaria are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for malaria as a result of tropical service, although not otherwise established as incurred in service if manifested to a compensable degree within one year of separation from service or at a time when standardly accepted treatises indicate that the incubation period commenced during such service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(b).  

Factual Background

The Veteran's service treatment records (STRs) do not contain any reports of a malaria diagnosis or treatment.  A September 1969 separation examination revealed no significant findings.  In March 1970, shortly after service, the Veteran submitted an original claim for "malaria and wounds" reporting treatment for malaria in Vietnam in May and June 1967.  

In June 2014, the Veteran received a VA Infectious Diseases examination at which he reported a 1968 malaria diagnosis.  Regarding his current symptoms, he stated "I don't know if it's malaria, but sometimes I get dizziness, fatigue and fever."  A malaria smear taken at the time was negative and the examiner concluded the condition was inactive and that it was not possible to estimate when it had become inactive.  The Veteran also did not have any malaria residuals.  The examiner opined that malaria was less likely than not incurred in service because there was no current diagnosis and no evidence of any former diagnosis or treatment in service.  

In a September 2014 statement, the Veteran reported that he contracted malaria in June 1967 while recovering from a combat wound in a hospital in Cambodia.

Analysis

As an initial matter, the Board notes there is no evidence that the Veteran has had a current diagnosis of malaria at any point during the pendency of the claim.

Although the Veteran has reported an in-service bout of malaria, his STRs and his and his separation examination report are silent for either a malaria diagnosis or treatment and this weighs against a finding that malaria was incurred during service.  However, even assuming the Veteran's reports are accurate and that he did contract malaria during service in the late 1960s or early 1970s, there is also no evidence of any present residuals resulting from that infection.  Without a current diagnosis of a disability (or residuals of a disability), the Board is unable to grant a claim for service connection.  Brammer v. Derwinski, 3 Vet. App 223, 225 (1992).

Because the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for malaria is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


